DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2022 has been entered.
 3.  Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not reiterated herein are hereby withdrawn. 
4.  Claims 1-14 are pending and have been examined herein.
Maintained / Modified Claim Rejections - 35 USC § 112 (a) - Enablement
5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of identifying a risk for an aneuploidy of a first chromosome of a fetus carried by a mother, the method comprising: a) providing a sample of nucleic acids derived from a cell-free portion of a maternal blood sample that contains a mixture of maternal and fetal DNA;
b) distributing the sample of nucleic acids into a plurality of at least 500 discrete reaction samples at discrete locations, to randomly provide individual reaction samples that contain a target sequence from a target chromosome and individual reaction samples that do not contain a target sequence from a target chromosome; c) at each discrete location, amplifying genomic DNA with multiple primers to multiple target sequences; and d) counting the number of amplified target sequences representing the first fetal chromosome which may be of an abnormal copy number and the number of amplified target sequences representing a second fetal chromosome of presumably normal copy number to detect a significantly different number of amplified target sequences representing a first fetal chromosome which may be of abnormal copy number compared to the number of amplified target sequences representing a second fetal chromosome of presumably normal, thereby identifying the risk for an aneuploidy of a first chromosome of a fetus carried by a mother,
does not reasonably provide enablement for the broadly claimed methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection was previously presented in the Office action of 14 September 2021 and is maintained for the reasons set forth therein.Response to Remarks:
The response states that “the claims have been amended to include the steps of distributing a sample of nucleic acids into at least 500 discrete locations, and amplifying said nucleic acids at said discrete locations. Applicants submit that such amendments are consistent with the Examiner’s statements regarding enabled subject matter on p. 4 of the Office Action.”
These arguments and the amendments to the claims have been fully considered but are not persuasive. It is maintained that the specification does not provide sufficient guidance as to how to practice the broadly recited methods to accomplish the objective of detecting the risk for an aneuploidy on a first chromosome of a fetus carried by a euploid mother. The specification (para [0025]) teaches that the method requires distributing the mixture of fetal and maternal nucleic acids into discrete samples, where each sample will contain, on average not more than about one target sequence per sample. The average of one target sequence means that, for practical reasons, the sample will contain, preferably 0.1 to 0.8 genome equivalents per discrete sample, ideally 0.5 genome equivalent per sample.” However, only claim 7 recites (generically) that the detection method comprises a digital PCR assay. The present claims do not include each of the limitations regarded as essential in the specification to detect fetal aneuploidy in a mixture of maternal and fetal DNA that contains primarily maternal DNA. Specifically, the claims do not specify the amount or concentration of the target sequences in the samples. The specification does not provide guidance as to how to perform the recited methods if multiple copies of the target sequences are present in the discrete samples and it is not clear from the teachings in the specification or the response that the use of any quantity of a blood sample that is distributed into 500 discrete samples will result in samples that contain on average not more than about one target sequence per sample.
Further, the claims as amended still broadly recite detecting target sequences on the first and second chromosomes but do not specify the number of target sequences that are detected. Thereby, the claims include detecting only a single target nucleic acid at a first location on the first and at a second location on the second chromosome. The teachings in the specification indicate that multiple target sequences on each of the first and second chromosomes must be detected in order to detect aneuploidy of a first chromosome. Detection of a change in value / copy number of only a single target sequence, or target sequences adjacent to one another, may be indicative of a copy number change of that particular subfragment within the chromosome, but would not be indicative of aneuploidy of the first chromosome in the fetus, as is encompassed by the claims. 
Note that the claims recite that the mother is euploid (i.e., euploid for the full length of each chromosome). Further, the specification states:
[0030] In general, the term "aneuploidy" is used to refer to the occurrence of one or more extra or missing chromosomes.

The unpredictability in the art was supported by the cited teachings of Fan, C. (authored by the present co-inventor). For example, the Fan, C. reference states:
The major obstacle, however, lies in the availability of plasma DNA. Preliminary
data showed that there is on average only ∼660 copies of unique sequence per milliliter
of plasma. Thus, a large volume of blood draw would be required to obtain sufficient
number of molecules for counting if only one amplicon is targeted per chromosome.
This is not practical. A solution would be to target multiple loci per chromosome. Yet multiplex PCR assays are difficult to design due to the interaction of multiple primers in a reaction, not to mention that one target in a BAB assay requires three sets of primers and probes.

 
Regarding claims 9 and 13, the specification provides guidance as to the statistical analysis of a Student T-test to be used to analyze the data obtained using digital PCR and teaches methods that enrich for fetal nucleic acids in the mixture of cell-free fetal and maternal nucleic acids. However, the specification does not provide any specific guidance as to how the statistical analysis should be modified to take into account the fraction level of fetal DNA in the sample of nucleic acids.
It is maintained that in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Maintained / Modified Double Patenting
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10072295. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘295 are both inclusive of methods for identifying a risk for an aneuploidy on a first chromosome of a fetus carried by a mother, the method comprising:  a) providing a sample of nucleic acids derived from a cell-free portion of a maternal blood sample, wherein said sample contains a mixture of maternal and fetal DNA; b) detecting target sequences on at least a first and second chromosome using probes to target locations on the first and second chromosomes of a first location on the first chromosome (see, in particular, claims 4, 10 and 15 of ‘295); c) determining a first value for an amount of a first preselected sequence representing a first location on the first chromosome, wherein the first value: i) includes a contribution from detection of the maternal DNA and the fetal DNA, and ii) is not based on separately determining contributions to the amount at the first location from the maternal DNA and the fetal DNA; d) determining a second value for an amount of a second preselected sequence representing a second location on the second chromosome, wherein the second value: i) includes a contribution from detection of the maternal DNA and the fetal DNA; and ii) is not based on separately determining contributions to the amount at the second location from the maternal DNA and the fetal DNA; and e) conducting a statistical analysis to detect aneuploidy of the first chromosome in the fetus using the first value, the second value, and one or more additional values for additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples that contain mixtures of maternal and fetal DNA. Dependent claim 7 of ‘295 includes performing digital PCR, which as defined in the specification of ‘295 includes the use of fluorescently labeled probes. Thereby the claims of ‘295 further include performing an amplification reaction and hybridization with a fluorescently-labeled probe.
The claims of ‘295 do not specify that the sample is distributed into 500 discrete locations. However, as discussed above, claim 7 of ‘295 recites that the detection of the fetal and maternal DNA fragments is accomplished by performing digital PCR. The specification of ‘295 defines digital PCR by stating his approach is termed here “digital analysis,” and involves the separation of the extracted genomic material into discrete units so that the detection of a target sequence (e.g., chromosome 21) may be simply quantified as binary (0, 1) or simple multiples, 2, 3, etc. The primary example of a technique that can be used to yield such “digital” results is “digital PCR,” which allows efficient amplification from single molecules, followed by subsequent quantitative analysis. Digital PCR, as the term is used here, refers to a quantitative, limited dilution of a nucleic acid sample, such as into multiwell plates, then the amplification of a nucleic acid molecule in a well, which due to the dilution, should be either 0 or 1 molecule” (col. 1, lines 53-65). Accordingly, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have determined the optimum number of discrete locations at which the sample of nucleic acids are distributed, including 500 discrete locations, to achieve the requirement of distributing the sample so that the appropriate number of target sequences are present in each sample to allow for the counting of the target nucleic acids in each sample.
	Regarding present claim 6, the claims of ‘295 (e.g., claim 6) further recite that the statistical analysis comprises a T-test.
	Regarding present claims 8 and 12, the claims of ‘295 (e.g. claim 8) further recite that conducting the statistical analysis comprises comparing a) a ratio of a value for the first chromosome to a value for one or more chromosomes including the second chromosome, wherein said values are derived from detection reactions on the maternal blood sample being tested; and b) a value based on multiple ratios of a value for the first chromosome to a value for one or more chromosomes including the second chromosome, wherein said values are derived from analysis of multiple other maternal samples.
	Regarding present claim 14, the claims of ‘295 (e.g., claims 5, 14 and 23) teach that the method comprises summing the values for the preselected sequences on the first chromosome to obtain the value for the first chromosome.
Regarding present claims 9 and 13, the claims of ‘295 (e.g. claim 9) recite that conducting the statistical analysis further comprises taking into account the fraction level of fetal DNA in the sample of nucleic acids.
7. Claims 1-5 and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9441273 in view of Dhallan (PGPUB 2004/0137470; cited in the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘273 are both inclusive of methods for identifying a risk for an aneuploidy on a first chromosome of a fetus carried by a mother, the method comprising:  a) providing a sample of nucleic acids derived from a cell-free portion of a maternal blood sample, wherein said sample contains a mixture of maternal and fetal DNA; b) detecting target sequences on at least a first and second chromosome (i.e., in ‘273 a first fetal chromosome which may be of an abnormal copy number and a second fetal chromosome that is of presumably normal copy number);  c) determining a first value for an amount of a first target sequence representing a first location on the first chromosome and determining a second value for an amount of a second target sequence on the second chromosome wherein the first and second values include a contribution from the maternal and fetal DNA (in ‘273, counting the number of amplified target sequences of the first and second chromosomes). The claims of ‘273 further include performing an amplification reaction and hybridization with a fluorescently-labeled probe.
The claims of ‘273 further recite “c) distributing the isolated mixture of fetal and maternal DNA obtained in step b) into a plurality of at least 500 discrete reaction samples at discrete locations, to randomly provide individual reaction samples that contain a target sequence from a target chromosome and individual reaction samples that do not contain a target sequence from a target chromosome.”
Regarding “ii)” in the present claims, the method claimed in ‘273 does not require (and thereby is not based on) separately determining contributions to the amount at the first location and second location from the maternal DNA and the fetal DNA. 
The claims of ‘273 do not recite conducting a statistical analysis to analyze for aneuploidy of the first chromosome in the fetus using the first value, the second value, and one or more additional values for additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples that contain mixtures of maternal and fetal DNA.
However, the claims of ‘273 do recite amplifying and detecting multiple target sequences on each of the chromosomes (e.g., claim 8 of ‘273) – i.e., obtaining a third value for additional maternal blood samples that contain mixtures of maternal and fetal DNA.
Further, Dhallan teaches performing a statistical analysis to analyze a first target sequence on a first chromosome presumed to be aneuploid in the fetus and a second target sequence on a second chromosome that is presumed to be euploid in the fetus by contacting the discrete samples with nucleic acids that are specific for the first target / preselected sequence and nucleic acids specific for the second / preselected target sequence. Regarding statistical analysis, Dhallan states that “Statistically significant deviation from the experimentally determined ratio indicates the presence of a chromosomal abnormality" (para [1111]). Dhallan teaches analyzing the data to ensure that it is statistically significant (e.g., para [1153-1154], [2205-2206], [2215], [2219-2220]).
Accordingly, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method claimed in ‘273 so as to have included a step of conducting a statistical analysis using the first value (of the amount of target nucleic acid on a first chromosome) and a second value (of the amount of target nucleic acid on a second, control chromosome), as well as one or more additional values for additional target sequences, including target sequences on the first or different chromosomes. One would have been motivated to have done so because this would have provided an effective means for detecting fetal aneuploidy based on the detection of difference in the amount of the first value, as compared to the amounts of the control second and third values.	
	Regarding present claims 4 and 10-14, the claims of ‘273 include assaying for multiple target sequences at multiple locations on the first and second chromosomes. 
Regarding present claims 5 and 14, the claims of ‘273 do not recite summing the amounts / values for the target sequences on the first chromosome to obtain the first value as part of the statistical analysis
However, as discussed above, Dhallan teaches determining the amount of multiple target sequences at multiple positions on the first chromosome. Dhallan (para [0368] teaches:
“In another embodiment, the ratio of alleles at a heterozygous locus of interest on a chromosome is summed and compared to the ratio of alleles at a heterozygous locus of interest on a different chromosome. In a preferred embodiment, the ratio of alleles at multiple heterozygous loci of interest on a chromosome is summed and compared to the ratio of alleles at multiple heterozygous loci of interest on a different chromosome. The ratio obtained from SNP 1, SNP 2, SNP 3, SNP 4, etc. on chromosome 1 can be summed. This ratio can then be compared to the ratio obtained from SNP A, SNP B, SNP C, SNP D, etc.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed statistical analysis step in the method of ‘273 by summing the amounts / values for the target sequences on the first chromosome to obtain the first value since Dhallan teaches to sum the amounts of the different target sequences on the first and second chromosome and then make a comparison between these sums. 
Regarding present claims 8 and 12, the claims of ‘273 do not recite a method wherein the statistical analysis comprises comparing a) the ratio for the value for the first chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from detection reactions on the maternal blood sample being tested; and b) the ratio for the value for the chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from an analysis of multiple other maternal samples.
However, Dhallan teaches that the method is applicable to quantifying the relative amounts of alleles at a heterozygous locus of interest (paras [0042] and [0045-0047]).  It is stated that the chromosomal abnormality can be determined by sequencing or PCR or DNA microarray analysis, wherein the ratio of alleles is determined to quantify the alleles of a chromosome of interest (para [0043], [0045-0047] and [0084]). Dhallan states “The method comprises determining the sequence of alleles of a locus of interest, and quantitating a ratio for the alleles at the locus of interest, wherein the ratio indicates the presence or absence of a chromosomal abnormality” (see abstract).
Dhallan (para [0382-0383]) further states:
       If at SNP A, the mother is homozygous A/A, and the fetus is heterozygous A/G, then the ratio of A:G can be used to detect chromosomal abnormalities. If the fetal DNA is fifty percent (50%) of the DNA in the maternal blood, then at SNP A where the maternal nucleotide is an adenine and the other nucleotide is a guanine, one would expect the ratio of adenine (two adenines from the maternal template DNA and one from the fetal template DNA) to guanine (from the fetal template DNA) to be 25:75 or 0.33. However, if the fetus has a trisomy of this particular chromosome, and the additional chromosome is contributed by the mother, and thus an additional adenine nucleotide is present, then one would expect the ratio of 0.25 (50 (G)/(2*50 maternal A+2*50 fetal A). Thus, there is a difference of 8% between the ratio obtained from a chromosome present in two copies, and a chromosome present in a trisomy condition. On the other hand, if the additional chromosome is contributed by the father, and thus, an additional guanine is present, then one would expect the ratio of 0.66 (2*50 for G fetal allele/(2*50 maternal A allele+50 for fetal A allele).       However, if the fetal DNA is 40% of the DNA in the maternal blood, the expected ratio without a trisomy is 0.25 (40 for fetal G allele/2*60 for maternal A allele+1*60 for fetal A allele). If the fetus has a trisomy, and the additional chromosome is provided by the mother, the expected ratio would be 0.20 (40 for fetal G allele/(2*60 for maternal A allele+2*40 for fetal A allele). A 5% difference between the ratios obtained from a chromosome present in two copies and a chromosome present in the trisomy condition is detected. 

Similarly, at para [0386 and 0838] Dhallan states:

[0386] For example, assuming 40% fetal DNA in the sample from the pregnant female, the ratio of the alleles at a heterozygous locus of interest on chromosome 1 will be 0.25 (40 for fetal G allele/(2*60 for maternal A allele+40 for fetal A allele). Likewise, the ratio of alleles at a heterozygous locus of interest on chromosome 21 will be present in a ratio of 0.25. However, in a fetus with trisomy 21 where the additional chromosome is contributed by the mother, the nucleotides at a heterozygous locus of interest on chromosome 21 will be present in a ratio of 0.20 (40 for fetal G allele/(60*2 for maternal A allele+40*2 for fetal A allele). By contrast, the ratio for chromosome 1 will remain at 0.25, and thus the 5% difference in ratios will signify an additional chromosome. One to tens to hundreds to thousands of loci of interest can be analyzed. [0388] The ratio of the alleles at the loci of interest can be used to determine the presence or absence of a chromosomal abnormality. The template DNA from the sample from the pregnant female contains both maternal template DNA and fetal template DNA. There are 3 possibilities at each SNP for either the maternal template DNA or the fetal template DNA: heterozygous, homozygous for allele 1, or homozygous for allele 2. The possible nucleotide ratios for a SNP that is either an adenine or a guanine are shown in Table II. The ratios presented in Table II are calculated with the fetal DNA at 50% of the DNA in the sample from the pregnant female. 


Thus, Dhallan teaches the ratio of the values for the first and second target sequences in the first and second chromosomes in the mixture of maternal and fetal DNA obtained from the maternal cell free nucleic acid sample. 
Dhallan also states that “[2149] This analysis is assisted by knowledge of the expected ratio of one allele to the other allele at each SNP.” Dhallan goes on to teach the isolation and analysis of both plasma and “maternal cells” from maternal blood samples (e.g., para [2162] and [2164]); and detection of homozygous SNPs in maternal DNA (para [2166]). Dhallan teaches:
“[2197] The process for genotyping the SNPS with the DNA isolated from the individual with Down syndrome was as described for the maternal DNA. The heterozygous SNPs were identified.
[2198] SNPs that were homozygous for the maternal DNA and heterozygous for the DNA isolated from the individual with Down syndrome were further analyzed using samples that contained mixtures of maternal DNA and Down syndrome DNA.”

In view of these teachings of Dhallan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method claimed in ‘273 so as to have performed the statistical analysis by comparing a) the ratio for the value for the first chromosome to the value for the second (control) chromosome, wherein the values are derived from detection reactions on the maternal plasma or serum sample being tested; and b) the ratio for the value for the chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from an analysis of maternal cell sample. One would have been motivated to have done so because Dhallan teaches that the maternal cell sample will provide information regarding the occurrence of homozygous or heterozygous alleles in the maternal genome and thereby can be used to aid in determining when the ratio of the value of the first target sequence on the first chromosome to the ratio of the value of the second target sequence on the second (control) chromosome in the mixture of fetal and maternal DNA is indicative of aneuploidy at the first chromosome of the fetus. 	Regarding present claims 9 and 13, the claims of ‘273 do not recite performing a statistical analysis that takes into consideration the fraction of fetal DNA in the sample 
However, Dhallan teaches the possible fractions of the amount of fetal DNA in the sample comprising the mixture of fetal and maternal cell-free nucleic acids (e.g., para [0088]). Dhallan teaches calculating the percentage of fetal DNA in the maternal plasma samples (para [2257]. Dhallan states:
[2260]  The average percentage of free fetal DNA for the 69 samples analyzed in the maternal blood was 33.6%. Lo et al. reported fetal DNA concentrations of 3.4% in woman in late first to mid-second trimester, which was the gestational age of the majority of women in this study. Thus, the addition of formalin led to approximately a ten-fold increase in the average percentage of fetal DNA.
[2261] While the calculated percentage of fetal DNA in maternal blood is impressive, it is also informative to examine the range of the percentages of fetal DNA observed in this study. About six percent of the women ({fraction (4/69)}) had 3.125% of free fetal DNA in the maternal blood, which was the lowest percentage of fetal DNA observed in this study. Another 10.2% of women had 6.25% fetal DNA, which represents a two-fold increase over the reported average in the literature. The total number of women who had less than 10% fetal DNA in the maternal blood was only 16.0%.
[2262] Fifty-eight percent of the women in this study had a percentage of fetal DNA of 25% or greater.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have practiced the method claimed in ‘273 by including a statistical analysis that takes into consideration the amount of fetal nucleic acid in the plasma or serum sample when performing the statistical analysis since Dhallan teaches calculating the percentage of fetal DNA in the maternal plasma or serum sample and teaches that there is variation in the percentage of fetal DNA present in maternal plasma and serum samples. Accordingly, one would have been motivated to have taken the fraction of fetal nucleic acids in the maternal plasma or serum sample into consideration in the statistical analysis so as to have ensured the accuracy of the method for detecting aneuploidy of a fetal chromosome. 
8. Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9441273 in view of Dhallan (PGPUB 2004/0137470) and further in view of Mary-Huard et al (“Introduction to Statistical Methods for Microarray Data Analysis”. 2004. p. 1-71, available via URL: <www2(dot)agroparistech.fr/IMG/pdf/MPR04.pdf>).
The claims of ‘273 are discussed above. The claims of ‘273 do not recite performing a statistical analysis that comprises performing a T-test.
However, Mary-Huard teaches the Student’s T-test and its use to determine the significance of differences between 2 results, particularly with respect to nucleic acid detection methods (p. 45-50). It is disclosed that the result of the T-test is expressed as the p-value – i.e., the probability that the results (e.g., the T-test values) occurred by chance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the particular statistical test of a Student’s t-test in the statistical analysis of Dhallan and thereby to have modified the method claimed in ‘273 by performing the statistical analysis of a Student’s T-test because this was a conventional means for determining the significance of the difference in results and would have provided an effective means for detecting differences in the copy number of target sequences on the first chromosome as compared to the second chromosome.
9. Claims 1-5 and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,888,017 in view of Dhallan (PGPUB 2004/0137470; cited in the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘017 are both inclusive of methods for identifying a risk for an aneuploidy on a first chromosome of a fetus carried by a mother, the method comprising:  a) providing a sample of nucleic acids derived from a cell-free portion of a maternal blood sample, wherein said sample contains a mixture of maternal and fetal DNA; b) detecting target sequences on at least a first and second chromosome (i.e., in ‘017 a first fetal chromosome which may be of an abnormal copy number and a second fetal chromosome that is of presumably normal copy number);  c) determining a first value for an amount of a first target sequence representing a first location on the first chromosome and determining a second value for an amount of a second target sequence on the second chromosome wherein the first and second values include a contribution from the maternal and fetal DNA (in ‘017, comparing first and second numbers of binary results, the first and second numbers representing the quantity of the first and second chromosomes, respectively. The claims of ‘017 include detecting target nucleic acids by performing hybridization using probes having a fluorescent label (i.e., claim 5 therein).
	The claims of ‘017 further include distributing the samples into discrete reaction samples “to randomly provide individual reaction samples that contain a target sequence from a target chromosome and individual reaction samples that do not contain a target sequence from a target chromosome” (see claim 1 of ‘017), and include methods wherein the number of discrete reactions samples is at least 10,000 reaction samples (claim 7 of ‘017).
Regarding “ii)” in the present claims, the method claimed in ‘017 does not require (and thereby is not based on) separately determining contributions to the amount at the first location and second location from the maternal DNA and the fetal DNA. 
The claims of ‘017 do not recite conducting a statistical analysis to analyze for aneuploidy of the first chromosome in the fetus using the first value, the second value, and one or more additional values for additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples that contain mixtures of maternal and fetal DNA.
However, the claims of ‘017 do recite amplifying and detecting multiple target sequences on each of the chromosomes (e.g., claim 4 of ‘017) – i.e., obtaining a third value for additional maternal blood samples that contain mixtures of maternal and fetal DNA.
Further, Dhallan teaches performing a statistical analysis to analyze a first target sequence on a first chromosome presumed to be aneuploid in the fetus and a second target sequence on a second chromosome that is presumed to be euploid in the fetus by contacting the discrete samples with nucleic acids that are specific for the first target / preselected sequence and nucleic acids specific for the second / preselected target sequence. Regarding statistical analysis, Dhallan states that “Statistically significant deviation from the experimentally determined ratio indicates the presence of a chromosomal abnormality" (para [1111]). Dhallan teaches analyzing the data to ensure that it is statistically significant (e.g., para [1153-1154], [2205-2206], [2215], [2219-2220]).
Accordingly, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method claimed in ‘017 so as to have included a step of conducting a statistical analysis using the first value (of the amount of target nucleic acid on a first chromosome) and a second value (of the amount of target nucleic acid on a second, control chromosome), as well as one or more additional values for additional target sequences, including target sequences on the first or different chromosomes. One would have been motivated to have done so because this would have provided an effective means for detecting fetal aneuploidy based on the detection of difference in the amount of the first value, as compared to the amounts of the control second and third values.	
	Regarding present claims 4 and 10-14, the claims of ‘017 include assaying for multiple target sequences at multiple locations on the first and second chromosomes. 
Regarding present claim 5, the claims of ‘017 do not recite summing the amounts / values for the target sequences on the first chromosome to obtain the first value as part of the statistical analysis
However, as discussed above, Dhallan teaches determining the amount of multiple target sequences at multiple positions on the first chromosome. Dhallan (para [0368] teaches:
“In another embodiment, the ratio of alleles at a heterozygous locus of interest on a chromosome is summed and compared to the ratio of alleles at a heterozygous locus of interest on a different chromosome. In a preferred embodiment, the ratio of alleles at multiple heterozygous loci of interest on a chromosome is summed and compared to the ratio of alleles at multiple heterozygous loci of interest on a different chromosome. The ratio obtained from SNP 1, SNP 2, SNP 3, SNP 4, etc. on chromosome 1 can be summed. This ratio can then be compared to the ratio obtained from SNP A, SNP B, SNP C, SNP D, etc.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed statistical analysis step in the method of ‘017 by summing the amounts / values for the target sequences on the first chromosome to obtain the first value since Dhallan teaches to sum the amounts of the different target sequences on the first and second chromosome and then make a comparison between these sums. 
Regarding present claims 8 and 12, the claims of ‘017 do not recite a method wherein the statistical analysis comprises comparing a) the ratio for the value for the first chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from detection reactions on the maternal blood sample being tested; and b) the ratio for the value for the chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from an analysis of multiple other maternal samples.
However, Dhallan teaches that the method is applicable to quantifying the relative amounts of alleles at a heterozygous locus of interest (paras [0042] and [0045-0047]).  It is stated that the chromosomal abnormality can be determined by sequencing or PCR or DNA microarray analysis, wherein the ratio of alleles is determined to quantify the alleles of a chromosome of interest (para [0043], [0045-0047] and [0084]). Dhallan states “The method comprises determining the sequence of alleles of a locus of interest, and quantitating a ratio for the alleles at the locus of interest, wherein the ratio indicates the presence or absence of a chromosomal abnormality” (see abstract).
Dhallan (para [0382-0383]) further states:
       If at SNP A, the mother is homozygous A/A, and the fetus is heterozygous A/G, then the ratio of A:G can be used to detect chromosomal abnormalities. If the fetal DNA is fifty percent (50%) of the DNA in the maternal blood, then at SNP A where the maternal nucleotide is an adenine and the other nucleotide is a guanine, one would expect the ratio of adenine (two adenines from the maternal template DNA and one from the fetal template DNA) to guanine (from the fetal template DNA) to be 25:75 or 0.33. However, if the fetus has a trisomy of this particular chromosome, and the additional chromosome is contributed by the mother, and thus an additional adenine nucleotide is present, then one would expect the ratio of 0.25 (50 (G)/(2*50 maternal A+2*50 fetal A). Thus, there is a difference of 8% between the ratio obtained from a chromosome present in two copies, and a chromosome present in a trisomy condition. On the other hand, if the additional chromosome is contributed by the father, and thus, an additional guanine is present, then one would expect the ratio of 0.66 (2*50 for G fetal allele/(2*50 maternal A allele+50 for fetal A allele).       However, if the fetal DNA is 40% of the DNA in the maternal blood, the expected ratio without a trisomy is 0.25 (40 for fetal G allele/2*60 for maternal A allele+1*60 for fetal A allele). If the fetus has a trisomy, and the additional chromosome is provided by the mother, the expected ratio would be 0.20 (40 for fetal G allele/(2*60 for maternal A allele+2*40 for fetal A allele). A 5% difference between the ratios obtained from a chromosome present in two copies and a chromosome present in the trisomy condition is detected. 

Similarly, at para [0386 and 0838] Dhallan states:

[0386] For example, assuming 40% fetal DNA in the sample from the pregnant female, the ratio of the alleles at a heterozygous locus of interest on chromosome 1 will be 0.25 (40 for fetal G allele/(2*60 for maternal A allele+40 for fetal A allele). Likewise, the ratio of alleles at a heterozygous locus of interest on chromosome 21 will be present in a ratio of 0.25. However, in a fetus with trisomy 21 where the additional chromosome is contributed by the mother, the nucleotides at a heterozygous locus of interest on chromosome 21 will be present in a ratio of 0.20 (40 for fetal G allele/(60*2 for maternal A allele+40*2 for fetal A allele). By contrast, the ratio for chromosome 1 will remain at 0.25, and thus the 5% difference in ratios will signify an additional chromosome. One to tens to hundreds to thousands of loci of interest can be analyzed. [0388] The ratio of the alleles at the loci of interest can be used to determine the presence or absence of a chromosomal abnormality. The template DNA from the sample from the pregnant female contains both maternal template DNA and fetal template DNA. There are 3 possibilities at each SNP for either the maternal template DNA or the fetal template DNA: heterozygous, homozygous for allele 1, or homozygous for allele 2. The possible nucleotide ratios for a SNP that is either an adenine or a guanine are shown in Table II. The ratios presented in Table II are calculated with the fetal DNA at 50% of the DNA in the sample from the pregnant female. 


Thus, Dhallan teaches the ratio of the values for the first and second target sequences in the first and second chromosomes in the mixture of maternal and fetal DNA obtained from the maternal cell free nucleic acid sample. 
Dhallan also states that “[2149] This analysis is assisted by knowledge of the expected ratio of one allele to the other allele at each SNP.” Dhallan goes on to teach the isolation and analysis of both plasma and “maternal cells” from maternal blood samples (e.g., para [2162] and [2164]); and detection of homozygous SNPs in maternal DNA (para [2166]). Dhallan teaches:
“[2197] The process for genotyping the SNPS with the DNA isolated from the individual with Down syndrome was as described for the maternal DNA. The heterozygous SNPs were identified.
[2198] SNPs that were homozygous for the maternal DNA and heterozygous for the DNA isolated from the individual with Down syndrome were further analyzed using samples that contained mixtures of maternal DNA and Down syndrome DNA.”

In view of these teachings of Dhallan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method claimed in ‘017 so as to have performed the statistical analysis by comparing a) the ratio for the value for the first chromosome to the value for the second (control) chromosome, wherein the values are derived from detection reactions on the maternal plasma or serum sample being tested; and b) the ratio for the value for the chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from an analysis of maternal cell sample. One would have been motivated to have done so because Dhallan teaches that the maternal cell sample will provide information regarding the occurrence of homozygous or heterozygous alleles in the maternal genome and thereby can be used to aid in determining when the ratio of the value of the first target sequence on the first chromosome to the ratio of the value of the second target sequence on the second (control) chromosome in the mixture of fetal and maternal DNA is indicative of aneuploidy at the first chromosome of the fetus. 	Regarding present claims 9 and 13, the claims of ‘017 do not recite performing a statistical analysis that takes into consideration the fraction of fetal DNA in the sample 
However, Dhallan teaches the possible fractions of the amount of fetal DNA in the sample comprising the mixture of fetal and maternal cell-free nucleic acids (e.g., para [0088]). Dhallan teaches calculating the percentage of fetal DNA in the maternal plasma samples (para [2257]. Dhallan states:
[2260] The average percentage of free fetal DNA for the 69 samples analyzed in the maternal blood was 33.6%. Lo et al. reported fetal DNA concentrations of 3.4% in woman in late first to mid-second trimester, which was the gestational age of the majority of women in this study. Thus, the addition of formalin led to approximately a ten-fold increase in the average percentage of fetal DNA.
[2261] While the calculated percentage of fetal DNA in maternal blood is impressive, it is also informative to examine the range of the percentages of fetal DNA observed in this study. About six percent of the women ({fraction (4/69)}) had 3.125% of free fetal DNA in the maternal blood, which was the lowest percentage of fetal DNA observed in this study. Another 10.2% of women had 6.25% fetal DNA, which represents a two-fold increase over the reported average in the literature. The total number of women who had less than 10% fetal DNA in the maternal blood was only 16.0%.
[2262] Fifty-eight percent of the women in this study had a percentage of fetal DNA of 25% or greater.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have practiced the method claimed in ‘017 by including a statistical analysis that takes into consideration the amount of fetal nucleic acid in the plasma or serum sample when performing the statistical analysis since Dhallan teaches calculating the percentage of fetal DNA in the maternal plasma or serum sample and teaches that there is variation in the percentage of fetal DNA present in maternal plasma and serum samples. Accordingly, one would have been motivated to have taken the fraction of fetal nucleic acids in the maternal plasma or serum sample into consideration in the statistical analysis so as to have ensured the accuracy of the method for detecting aneuploidy of a fetal chromosome.10. Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,888,017 in view of Dhallan (PGPUB 2004/0137470; cited in the IDS) and further in view of Mary-Huard et al (“Introduction to Statistical Methods for Microarray Data Analysis”. 2004. p. 1-71, available via URL: <www2(dot)agroparistech.fr/IMG/pdf/MPR04.pdf>).
The claims of ‘017 are discussed above. The claims of ‘017 do not recite performing a statistical analysis that comprises performing a T-test.
However, Mary-Huard teaches the Student’s T-test and its use to determine the significance of differences between 2 results, particularly with respect to nucleic acid detection methods (p. 45-50). It is disclosed that the result of the T-test is expressed as the p-value – i.e., the probability that the results (e.g., the T-test values) occurred by chance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the particular statistical test of a Student’s t-test in the statistical analysis of Dhallan and thereby to have modified the method claimed in ‘017 by performing the statistical analysis of a Student’s T-test because this was a conventional means for determining the significance of the difference in results and would have provided an effective means for detecting differences in the copy number of target sequences on the first chromosome as compared to the second chromosome.Response to regarding the obviousness-type double patenting rejections:
The response states “The obviousness-type double patenting rejections will be addressed when the claims are otherwise allowable.”
However, rejections are not held in abeyance. The rejections are maintained for the reasons set forth above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634